 



Exhibit 10.1
April 4, 2006
Mitch Pulwer
13115 Old Farm Drive
St. Louis, Missouri 63146
Dear Mitch,
On behalf of Polypore, Inc. I am pleased to offer you the position of Vice
President and General Manager of Celgard, LLC reporting to Bob Toth, President
and Chief Executive Officer. Your start date will be on or before April 17,
2006. The details of this offer are as follows:
COMPENSATION
Your base pay will be $20,416.67/month ($245,000.00 annual) paid bi-weekly. This
position is based in Charlotte, N.C. and is a salaried exempt position. In
addition to your base pay, you will be eligible to participate in the Company
Incentive Plan with a target opportunity of 70% of the base pay salary based
upon achievement of certain performance targets established by the CEO. You must
be employed a minimum of (3) months in the calendar year to be eligible.
EQUITY ARRANGEMENT
You will participate in the equity plan at a level consistent with the position
of Vice President & General Manager as one of the top five positions in the
Company. The plan is currently being revised with expected implementation in 2Q
or early 3Q, 2006. Complete details will be available in the near future.
SEVERANCE
In the event you are terminated by the Company without cause, you will be
eligible for severance payments for a period of 9 months at your base pay.
Should you be terminated for cause you will not be entitled to severance
benefits.
RELOCATION EXPENSES
All reasonable and customary relocation costs including closing costs, realtor
fees, move of household goods will be paid by the Company contingent upon your
relocation to the Charlotte area no later than June 1, 2007. Relocation expenses
that are taxable to you will be grossed up accordingly. In addition, temporary
housing expenses for up to 9 months targeted at $1500/monthly will be provided.

 



--------------------------------------------------------------------------------



 



VACATION
You will be eligible for four (4) weeks vacation on an annual basis prorated in
2006.
BENEFITS
You will be eligible for our Benefits Program described in the benefits summary
that has been provided. Any questions you have regarding insurance and/or
benefits may be directed to Debi Cutright at 704-587-8574.
Our offer is contingent upon you successfully completing a post-offer physical
that confirms that you are able to perform the essential functions of the job,
with or without reasonable accommodation, a background check and passing a drug
screening test prior to actual employment. If you fail the drug screen test or
the background check, this offer of employment will be withdrawn. If you accept
our offer, we will schedule your post-offer physical.
On your first working day, please bring two forms of identification (i.e.
driver’s license and social security card). If any of the above documents are
not available, please give us a call to get a complete list of other acceptable
forms of identification.
CONFIDENTIALITY AGREEMENT
You will be required to sign the Polypore, Inc. Confidentiality and
Non-Disclosure Agreement.
PLEASE ACKNOWLEDGE:
I understand that employment is for no fixed period, and that my employment with
the Company can be terminated with or without cause by the Company or by myself
at any time. No oral representation to the contrary has been made to me, and I
further understand that no employee of the Company is authorized to make any
such representation. I also understand that Company policies, procedures, and
the like, are not contractual, and may be altered, changed or deviated by the
Company at its sole discretion.
I understand it is the policy of the Company to respect all trade secrets and
confidential know-how and information of any other company, including its
competitors, and any company where its consultants and employees may have
previously worked. Accordingly, I represent and warrant (i) that I am free to
divulge to the Company without any violation of any rights of others, any and
all information, practices and techniques which I may describe, divulge or in
any other manner make known to the Company during my employment with the
Company, (ii) that the services and duties to be performed for the Company and
its affiliates will not infringe any third party copyright, patent, trade secret
or other intellectual property right, and (iii) that I am free to accept
employment with the Company, have no obligations inconsistent with this offer
and any subsequent employment with the Company.

2



--------------------------------------------------------------------------------



 



Please acknowledge your acceptance of this offer by signing the original and
returning it to me. We are excited about you joining Polypore, Inc., and look
forward to a successful relationship.

             
Regards,
           
 
            /s/ John J. O’Malley        
 
            John O’Malley         Senior Vice President         Human Resources
        Polypore, Inc.        
 
           
ACCEPTANCE
/s/ Mitch Pulwer   DATE April 7, 2006    
 
         
 
           
cc: D. Cutright
           

3